Citation Nr: 1218371	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  08-10 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a left shoulder disorder, rated as noncompensably disabling prior to January 8, 2010, and as 20 percent disabling thereafter.  

2.  Entitlement to service connection for a cervical spine disorder.  

3.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, son, and nephew
ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 1955 and from May 1955 to January 1960.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  That decision, in pertinent part, denied a compensable rating for a left shoulder disorder (residuals, status post dislocated left shoulder (minor)) and service connection for a cervical spine disorder (cervical spine degenerative osteoarthritis and degenerative disc disease, claimed as cervical strain).

In March 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

In July 2009, the Board remanded the Veteran's increased rating and service connection claims for additional development.  Once that development was completed, the Board issued a March 2011 decision, granting a 20 percent rating for the Veteran's left shoulder disorder, effective January 8, 2010, but denying compensation for that service-connected disability for the remainder of the appeals period.  The Board also remanded the Veteran's cervical spine claim a second time for additional development.  

Thereafter, the Veteran appealed the portion of the Board decision denying compensation for his left shoulder disorder to the United States Court of Appeals for Veterans Claims (Court).  In accordance with an October 2011 Joint Motion for Partial Remand, the Court vacated the Board's denial and remanded the left shoulder issue for readjudication.

Additionally, the Board observes that, while the Veteran's left shoulder claim was pending before the Court, the RO completed the development requested with respect to his cervical spine claim and readjudicated that issue in a supplemental statement of the case.  Accordingly, the Board finds that it has retaken jurisdiction over that particular issue and must consider it in tandem with the claim the Court has remanded.

The Board also finds that it has it has jurisdiction over a TDIU claim, which the Veteran has raised by asserting that his left shoulder disorder is responsible, in part, for his current inability to work.  See October 2011 Application for Increased Compensation based on Unemployability.  The Board recognizes that the RO has not yet adjudicated the Veteran's TDIU claim in the first instance.  Nevertheless, the Board finds that this issue still falls within its purview as it has been raised in connection with an appeal for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for one or more service-connected disabilities, the claim for TDIU will be considered part of the claim for benefits for the underlying disability).

As a final introductory matter, the Board observes that, during the course of this appeal, the Veteran has indicated that he suffers from posttraumatic stress disorder (PTSD), depression, and related mental health problems, which are directly related to his active service.  The Board interprets the Veteran's assertions as an implicit claim for service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (directing that claims based on multiple mental health conditions are to be construed as a single claim for an acquired psychiatric disorder).  Additionally, the Board notes that, in a January 2012 written statement, a VA rehabilitation counselor indicated that the Veteran was currently under consideration for individualized independent living services, including the potential need for adaptive equipment and assistive devices.  The Board interprets the counselor's statement as evidence that the Veteran is seeking independent living services pursuant to Title 38, United States Code, Chapter 31, to include the purchase of adaptive equipment and related assistive services.  Significantly, neither that issue nor the claim for an acquired psychiatric disorder has been adjudicated in the first instance.  Accordingly, the Board has no recourse but to refer those claims for initial consideration by the agency of original jurisdiction (AOJ).  Additionally, the Board finds, for the reasons detailed herein, that these newly raised issues are inextricably intertwined with the TDIU claim currently on appeal and must be considered together with that claim.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & 2011).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 8, 2010, the Veteran's service-connected left shoulder disorder most closely approximated a disability picture involving joint pain, instability, and malalignment during active use.  However, his relevant ranges of motion, upper extremity strength, reflexes, and sensation all fell within normal limits.  Contemporaneous X-rays yielded findings of hypertrophic changes of the acromioclavicular joint, supraspinatus tendonopathy, and an infraspinatus tendon tear, but were otherwise negative for any musculoskeletal abnormalities.  

2.  Since January 8, 2010, the Veteran's left shoulder disorder has been manifested by forward flexion to 100 degrees, abduction to 140 degrees, objective evidence of pain on active exertion and following repetitive motion, and X-ray findings of degeneration.

3.  Throughout the pendency of this appeal, the Veteran's left shoulder disorder has not been manifested by ankylosis, limitation of the arm to 25 degrees from side, recurrent dislocation, fibrous union, nonunion, or loss of head (flail joint).  Nor have any muscle injuries or neurological abnormalities been established in connection with that service-connected disability.

4.  Throughout the pendency of this appeal, the Veteran's left shoulder disorder has not presented an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.

5.  The competent and credible evidence of record is at least in equipoise as to whether the Veteran's cervical spine disorder was incurred in or aggravated by his service-connected left shoulder disorder, or is otherwise related to his active service.  


CONCLUSIONS OF LAW

1.  For the period prior to January 8, 2010, the Veteran's left shoulder disorder met the criteria for a 10 percent evaluation, but no higher, based upon painful motion of the affected joint.  38 U.S.C.A. §§ 1155, 5197 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 4.72, Diagnostic Codes 5003, 5200, 5201, 5202, 5203 (2011).

2.  For the period since January 8, 2010, the Veteran's left shoulder disorder did not meet the criteria for an evaluation in excess of the 20 percent currently assigned.  38 U.S.C.A. §§ 1155, 5197 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 4.72, Diagnostic Codes 5003, 5200, 5201, 5202, 5203 (2011).

3.  Throughout the pendency of this appeal, the criteria for referral for an increased rating for the Veteran's left shoulder disorder on an extraschedular basis have not been met.  38 C.F.R. § 3.321(b)(1) (2011).

4.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a cervical spine disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.303, 3.304, 4.125 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that it has thoroughly reviewed the three volumes of lay and medical evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss in detail the evidence submitted by the appellant or on his behalf.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to the Veteran's claims.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I.  Higher Evaluation for a Left Shoulder Disorder

As previously discussed, the Court has remanded the Veteran's claim for an increased rating for his left shoulder disorder.  In general, evaluations for such individual service-connected disabilities are determined by VA's Rating Schedule.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In considering the appropriate rating to assign in a particular case, when the effects of a service-connected disability have not been clinically distinguished from those of a non-service-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).

Additionally, the anti-pyramiding provision of 38 C.F.R. § 4.14 direct that the evaluation of the 'same disability' or the 'same manifestation' under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether an appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology of any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.

In this case, the Veteran's left shoulder disorder has been assigned a single rating under Diagnostic Code 5203, which contemplates impairment of the clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  The application of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based upon such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board has considered applying alternate diagnostic codes to evaluate the Veteran's left shoulder disorder.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this regard, the Board observes that, in addition to clavicular and scapular impairment, the Veteran's service-connected disability has been manifested by symptoms suggestive of other musculoskeletal abnormalities, including ankylosis of scapulohumeral articulation (Diagnostic Code 5200); limitation of motion of the minor arm (Diagnostic Code 5201); and other impairment of the humerus (Diagnostic Code 5202).  38 C.F.R. § 4.71a; Diagnostic Codes 5200-5202.  Accordingly, the Board will consider those additional rating codes in determining whether a higher evaluation is warranted.  Moreover, given that the Veteran's left shoulder disorder has been shown to be productive of degenerative arthritis, the Board finds that the rating criteria corresponding to that particular condition (Diagnostic Code 5003) are also for application.  38 C.F.R. § 4.71a; Diagnostic Code 5003.

Conversely, the Board finds that the other diagnostic codes listed under 38 C.F.R. § 4.71a are inapplicable to the Veteran's claim.  See 38 C.F.R. §4.71a - Schedule of Ratings-Musculoskeletal System.  Indeed, he has not alleged, and the evidence does not otherwise show, that his left shoulder disorder is productive of any musculoskeletal manifestations apart from those noted above.  

Moreover, the record contains no relevant evidence of muscle injury, neurological impairment, or other symptoms that fall outside the purview of C.F.R. § 4.71a.  In this regard, the Board acknowledges that recent VA clinical testing has yielded findings of diminished muscle strength, pathological reflexes, and sensation in the Veteran's upper extremities.  However, as discussed in further detail, below, those findings have been clinically attributed to the Veteran's cervical spine pathology, rather than to his shoulder disorder.  As such, the Board finds the latter condition is independent of the above symptoms, which are governed by the schedular criteria addressing nerve disorders.  38 C.F.R. § 4.124a; see Mittleider, 11 Vet. App. at 182.  Further, absent other evidence of non-musculoskeletal impairment associated with the Veteran's left shoulder disorder, the Board finds it unnecessary to evaluate that disability under alternate sections of the VA Rating Schedule.

Significantly, the provisions of 38 C.F.R. § 4.71a set forth separate rating criteria for musculoskeletal disabilities affecting the minor (non-dominant) and major (dominant) arms.  See 38 C.F.R. § 4.69 (2011).  Because in this case the Veteran is right-hand dominant, his left shoulder disorder will be evaluated under the criteria governing the minor extremity.

The Board now turns to the applicable diagnostic criteria.  Under Diagnostic Code 5200, favorable ankylosis of the scapulohumeral articulation (i.e., where abduction is possible to 60 degrees and the individual can reach his or her mouth and head) warrants a 20 percent rating for the minor arm and a 30 percent rating for the major arm.  Intermediate ankylosis (between favorable and unfavorable) warrants a 30 percent rating for the minor arm and a 40 percent rating for the major arm.  Unfavorable ankylosis (abduction is limited to 25 degrees from the side) warrants a 40 percent rating for the minor arm and a 50 percent rating for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

Diagnostic Code 5201 provides for a 20 percent rating where there is limitation of motion at shoulder level in either the minor or major arm.  A 20 percent rating is also warranted where motion of the minor arm is restricted to midway between the side and shoulder level.  Conversely, a 30 percent rating is warranted when the same level of disability is established in the major arm.  Finally, ratings of 30 and 40 percent are appropriate when motion is limited to 25 degrees in the minor and major arms, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Parenthetically, the Board notes that normal range of shoulder motion is forward extension (flexion) from 0 to 180 degrees; shoulder abduction from 0 to 180 degrees; internal rotation from 0 to 90 degrees; and external rotation from 0 to 90 degrees.  For VA purposes, motion limited to "shoulder level" is defined as a capacity to lift the arm no more than 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2011).

Next, the Board observes that, under Diagnostic Code 5202, malunion of the humerus with moderate deformity warrants a 20 percent rating for both the major and minor shoulders.  By comparison, malunion of the humerus with marked deformity warrants a 20 percent rating for the minor shoulder and a 30 percent rating for the major shoulder.  In addition, a 20 percent rating is warranted where there are infrequent episodes of recurrent dislocation of the humerus at the scapulohumeral joint, with guarding of movement at shoulder level, for both the major and minor arms.  Where such recurrent humeral dislocation occurs frequently, and is accompanied by guarding of all arm movements, a 20 percent rating is appropriate for the minor arm and a 30 percent rating is warranted for the major arm.  Moreover, fibrous union of the humerus warrants ratings of 40 percent and 50 percent for the minor and major arms, respectively.  Further, nonunion (false flail joint) of the humerus warrants ratings of 50 percent and 60 percent for the minor and major arms, while loss of head (or flail joint) warrants ratings of 70 and 80 percent for those respective extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Additionally, Diagnostic Code 5203 provides for a 10 percent rating when either arm is affected by malunion of the clavicle or scapula or nonunion of the clavicle or scapula without loose movement.  A maximum 20 percent rating is assignable for either the major or the minor arm based upon the evidence showing dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement.  Also, under this diagnostic code, impairment of the clavicle or scapula may be rated on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

With respect to the arthritis provisions, the Board notes that, under Diagnostic Code 5003, degenerative arthritis shown on X-ray is rated on the basis of limitation of motion under the appropriate rating criteria for the affected joint.  See 38 C.F.R. § 4.71a.  Such restricted motion must be objectively confirmed by findings of swelling, muscle spasm, or other satisfactory evidence of painful motion.  However, in the event that such evidence is not presented, a 10 percent rating may still be assigned based upon X-ray findings of arthritis involving two or more major joints or two or more minor joint groups.  Moreover, a 20 percent rating may be awarded if limitation of motion is noncompensable but X- rays reveal arthritis involving two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the shoulder is considered a major joint.  38 C.F.R. § 4.45 (2011).

With any form of arthritis, painful motion is an important factor.  Indeed, it is the intention of the rating schedule to recognize any painful, unstable or malaligned joint, due to healed injury, by assigning at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59.  Specifically, a compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Conversely, where compensable limitation of motion is shown in the arthritic joint, the Lichtenfels rule is not applicable.  

Significantly, the Court has recently held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  Indeed, in Burton v. Shinseki, the Court expressly determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Moreover, with respect to all service-connected joint disorders, evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45 (2011); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based upon greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2011).  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2011); Johnson v. Brown, 9 Vet. App. 7 (1996).

As a final matter before addressing the specific evidence underlying the Veteran's claim, the Board observes, by way of history, that he was previously awarded a 20 percent rating or his left shoulder disorder for the period beginning January 8, 2010.  However, the March 2011 decision that assigned that higher rating denied compensation for the Veteran's service-connected disability for the period before January 8, 2010.  As such, that decision did not constitute a complete grant of the benefits sought on appeal.  Moreover, as noted above, the Court has since vacated and remanded the portion of the Board's decision that was unfavorable to the Veteran's claim.  As such, the Board must now consider whether additional compensation is warranted for all or part of the applicable rating period.  See Hart, 21 Vet. App. at 509-10.  That rating period extends from June 8, 2005, one year prior to the date of receipt of the Veteran's increased claim.  See 38 C.F.R. §3.400(o)(2).  Significantly, however, 38 C.F.R. § 4.1 provides that, in evaluating a disability, such disability is to be viewed in relation to its whole recorded history.  Therefore, the Board will consider pertinent evidence dated prior to June 8, 2005, but only to the extent that it is found to shed additional light on the Veteran's disability in relation to the rating period on appeal.

The noteworthy evidence with respect to the Veteran's claim includes a private treatment record, dated in March 2004, which documents complaints of moderate to severe pain and related symptoms in his left anterior upper shoulder.  That treatment record also shows that the Veteran's left upper extremity pain was found to radiate from his shoulder down to his hand.  His overall symptoms in that extremity were described as "usually stiff but sometimes sharp and burning in character."  Additionally, those symptoms were reported to worsen whenever the Veteran laid down or engaged in walking, running, and other active movements.  The March 2004 treatment record further noted that, during a concurrent physical examination, the Veteran had exhibited mild to moderate tenderness in his left trapezius, suggesting "active trigger points" that were consistent with a diagnosis of shoulder bursitis.

In a follow-up treatment record dated in July 2005, the Veteran was noted to have upper extremity strength of 5/5, bilaterally, with intact reflexes and sensation throughout both arms.  

Approximately 17 months later, in December 2006, the Veteran was afforded a VA examination in which he complained of chronic left shoulder pain, stiffness, giving way, and locking.  At that time, he also noted that he was experiencing frequent flare-ups of left shoulder pain, which were precipitated by lifting.  Nevertheless, the Veteran conceded that the medication prescribed for his left shoulder pain (hydrocodone) was generally effective in relieving his symptoms.   

The VA examination included a clinical evaluation, which revealed prominence in the acromioclavicular joints and the distal end of the clavicles, bilaterally.  Significantly, there was no evidence of impingement, muscular weakness, or atrophy of the suprascapular nerve or muscles involving the left shoulder.  Nor were there any signs of neurovascular deficits throughout the upper extremities.  On range of motion testing, the Veteran exhibited flexion and abduction to 180 degrees, without pain, and internal and external rotation to 90 degrees, without pain.  Significantly, repetitive testing did not reveal any evidence of reduced range of motion due to pain, fatigability, weakness, endurance, or coordination.  Additionally, the Veteran was shown to have preserved sensation to pin prick and touch, with no other evidence of neurological abnormalities.  Similarly, X-rays of the shoulder were essentially normal with no signs of fracture or dislocation.  

Notwithstanding the lack of impingement or degenerative changes apparent in above findings, the December 2006 examiner determined that the Veteran's clinical history warranted a diagnosis of acromioclavicular joint arthritis with impingement syndrome of the left shoulder.  Moreover, X-rays captured the following month were found to be consistent with severe hypertrophic changes of the acromioclavicular joint, infraspinatus, and, to a lesser extent, supraspinatus tendonopathy, as well as a small articular surface partial thickness tear at the insertion of the infraspinatus tendon.  Attenuation of the postero superior labrum was also shown.  However, the X-rays were unremarkable for any signs of bone marrow signal or subscapularis and teres minor tendon abnormalities.  Nor did they reveal any evidence of nerve entrapment, muscle atrophy, or soft tissue masses.

Thereafter, in a treatment record dated in August 2007, the Veteran was noted to have chronic pain in his left shoulder.  In a follow-up treatment record dated later that month, he was noted to be employed as a courtesy bus driver.  Significantly, the Veteran's employment was not shown to be affected by his left shoulder and related problems.  

Subsequent medical records reveal that, in March 2009, the Veteran sought private outpatient treatment for left anterior and posterior lateral shoulder symptoms.  At that time, he characterized his overall symptoms as moderate to severe and specifically described his shoulder pain as "generally achy but occasionally sharp in quality."  The Veteran's treating provider performed digital palpation, which revealed moderate spasm and tenderness in the cervico-thoracic region of the left shoulder.  Additionally, that clinical assessment uncovered active trigger points in the left middle trapezius, supraspinatus, and subscapularis muscles.  Other active trigger points were found in the deltoid and rhomboid muscle groups.  Moreover, in contrast with the results of the December 2006 VA examination, range of motion studies were significant for moderately restricted active movement, due to pain, throughout the left shoulder.  Based upon those findings, the treating provider determined that the Veteran met the diagnostic criteria for adhesive capsulitis with associated shoulder/bursitis, complicated by cervicalgia.  

The record thereafter shows that, at his March 2009 Travel Board hearing, the Veteran alleged that the prior clinical evidence of record, in particular the December 2006 VA examination report, had significantly underrepresented the degree of limitation of motion that he experienced in his left shoulder.  In this vein, he testified that his left shoulder symptoms had reached the level where he "could hardly move his arm up."  He further testified that he saw a chiropractor twice a week for wet, hot, and cold treatments for his left shoulder.  Despite this aggressive treatment, the Veteran maintained that he continued to experience severe pain and limitation of motion throughout his left shoulder and arm.  

In response to the Veteran's testimony, and the other evidence then of record, the Board determined that an additional VA examination was warranted with respect to his left shoulder claim.  During that examination, which took place in January 2010, the Veteran reiterated his prior complaints of chronic pain and decreased motion in his left shoulder.  As on the prior examination, however, clinical testing was negative for any evidence of deformity, giving way, instability, stiffness, weakness, incoordination, episodes of dislocation or subluxation, locking episodes, effusions, symptoms of inflammation, or flare-ups.  Nor were there any findings of loss of bone, recurrent shoulder dislocations, inflammatory arthritis, or joint ankylosis.  Nevertheless, in contrast with the testing administered during the December 2006 VA examination, clinical evaluation was significant for tenderness, guarding, and objective evidence of pain on active motion throughout the left shoulder.  Additionally, range of motion testing revealed flexion and abduction limited to 100 degrees and 140 degrees, respectively.  Similarly, internal rotation and external rotation were shown to be reduced to 50 degrees and 60 degrees, respectively.  In this regard, however, the January 2010 examiner noted that the Veteran had "exaggerated" the degree of limitation of motion that he experienced in his left shoulder.  That examiner further noted that repetitive motion testing had yielded no additional findings of functional impairment.  Nevertheless, a new set of X-rays did reveal mild degenerative changes consistent with an old fracture of the distal left clavicle.  

Significantly, at the time of his January 2010 examination, the Veteran was noted to be gainfully employed.  However, he subsequently submitted lay evidence indicating that he had quit working as a courtesy van driver due a range of health problems, which included but were not limited to his left shoulder disorder.  Additionally, the Veteran followed his January 2010 examination with complaints of severe pain throughout his left shoulder, which interfered with his ability to raise his arm above his elbow and otherwise resulted in significant limitation of motion.  He also indicated that he was continuing to receive treatment for a variety of health problems, including symptoms related to his left shoulder disorder.  However, the Veteran declined to submit any additional evidence in support of his claim, despite receiving a written request from the Board for further argument and clinical findings.  Consequently, the Board finds that any additional information that may have been elicited has not been not obtained because of the Veteran's inability or unwillingness to cooperate.  The Board reminds the Veteran that the duty to assist in the development and adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence that is favorable to his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Additionally, the Board notes that, notwithstanding Veteran's assertions of ongoing treatment for his left shoulder, he has not contended, and the record does not otherwise suggest, that this service-connected disability has worsened since his January 2010 VA examination.  Accordingly, in the absence of any other evidence showing that this examination was inadequate for rating purposes, the Board finds that an additional examination is unnecessary to adjudicate the Veteran's claim.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995) (noting that the mere passage of time since that examination and opinion does not, in and of itself, warrant additional development); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced). 

The January 8, 2010, VA examination, and the other pertinent evidence then of record, formed the basis for the Board's March 2011 decision holding that the Veteran's overall left shoulder symptoms warranted a compensable schedular rating effective from the date of that examination, but not earlier.  However, as noted by the parties to the subsequent Joint Motion, the March 2011 decision did not sufficiently account for the clinical and lay evidence showing painful motion for the period prior to January 8, 2010.  Specifically, the parties to the Joint Motion agreed that the Board decision had failed to place appropriate weight on the March 2009 examiner's findings of pain, which moderately restricted the Veteran's ranges of motion throughout his left shoulder.  The parties also determined that Board had not sufficiently reconciled the December 2006 VA examination report, which was negative for any clinical findings of painful motion, with the Veteran's transcribed assertions of severely limited left shoulder motion, exacerbated by "movement and use, i.e., lifting groceries."  See Joint Motion for Partial Remand, p. 3.  

In this regard, the Board acknowledges that, while a lay person, the Veteran is competent to report symptoms, such as left shoulder pain on use, which lie within the realm of his personal experience.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Moreover, the Board considers it significant that the Veteran's assertions are supported by the aforementioned private clinical evidence.  Indeed, the degree of consistency between those lay assertions and that private clinical evidence bolsters the overall credibility of the Veteran's account of painful left shoulder motion.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  Further, while cognizant that his account was not corroborated by the December 2006 VA examiner, the Board nevertheless observes that this clinician did not expressly dissociate the specific symptom of pain on use from the Veteran's left shoulder disorder.  As such, the Board must consider that symptom in the context of evaluating his service-connected disability.  Indeed, this is especially the case where, as here, the other evidence of record suggests a positive correlation between the Veteran's painful left shoulder motion and the disability at issue.  See Mittleider, 11 Vet. App. at 182.

In light of the foregoing, the Board now reverses its prior determination and finds that, for the period prior to January 8, 2010, the Veteran's left shoulder disorder was productive of painful motion for which a 10 percent rating is warranted.  See 38 C.F.R. § 4.59; Burton, supra.  Moreover, the Board finds that such a rating should be assigned notwithstanding the fact that the arthritis diagnosis rendered during this appeals period was not corroborated by X-ray.  But see 38 C.F.R. § 4.45; Lichtenfels, 1 Vet. App. at 488.  Indeed, as set forth in Burton, the absence of X-ray findings of degenerative changes does not preclude entitlement to compensation based on probative evidence of joint pain on use during the applicable rating period.  38 C.F.R. § 4.59; Burton, supra.

While concluding that a 10 percent rating is appropriate, however, the Board finds no basis upon which to grant a higher evaluation for the relevant appeals period.  Significantly, the parties to the Joint Motion have not expressly argued that such a higher evaluation is warranted.  Moreover, the record prior to January 8, 2010, does not show that the Veteran met the criteria for a 20 percent rating under any of the applicable diagnostic codes.  On the contrary, during that rating period he consistently displayed ranges of left shoulder motion that fell within normal limits.  See 38 C.F.R. § 4.71, Plate I.  Further, while mindful of his complaints of painful left shoulder flare-ups, the Board observes that there was no evidence of any pain, weakened movement, excess fatigability, or incoordination, which prevented the Veteran from lifting his arm above 90 degrees, or resulted in restriction of motion to midway between his left side and shoulder level.  See 38 C.F.R. § 4.71, Plate I.  Thus, even taking into account the DeLuca provisions governing the effects of pain on use, the Board finds that the Veteran's left shoulder disorder did not rise to a level of functional impairment that qualified for a 20 percent rating based on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  That is the minimum compensable rating provided by that particular diagnostic code.  Id.  However, even if a lower 10 percent evaluation were available under Diagnostic Code 5201, the Board would be precluded from assigning such a rating in addition to the compensation warranted pursuant to 38 C.F.R. § 4.59.  That is because, as detailed above, the assignment of a 10 percent rating under that regulatory provision is based upon evidence of pain on use, which is tantamount to limitation of motion.  Thus, for the Board to grant a separate rating under the diagnostic code that expressly contemplates that same symptom (5201) would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban, supra.   

Additionally, the Board observes that, although the other applicable diagnostic codes are not predicated on limitation of motion, they also cannot serve as the basis for assigning a separate or higher rating prior to January 8, 2010.  38 C.F.R. § 4.71a; Diagnostic Codes 5200, 5202, and 5203.  Indeed, as previously noted, those other diagnostic codes only provide for compensable evaluations based upon evidence of favorable ankylosis of the scapulohumeral articulation, malunion of the humerus with moderate or marked deformity, or dislocation or nonunion of the clavicle or scapula.  None of those symptoms has been contended or shown during any period since the date of claim.   

For the foregoing reasons, the Board concludes that a compensable rating of 10 percent, but no higher, is warranted for the period on appeal prior to January 8, 2010.  With respect to the subsequent rating period, however, the parties to the Joint Motion have not contested the 20 percent evaluation that the Board previously assigned.  Nor does the evidence of record show that a higher rating is warranted during that period.  

As previously noted, the Veteran's January 2010 VA examination report confirmed that he experienced reduced ranges of motion, consistent with a 20 percent rating.  However, that examination report did not contain any objective findings of pain with active motion or following repetitive motion of the left shoulder.  Moreover, neither that report nor any of the other evidence of record dated since January 8, 2010, has revealed evidence of ankylosis, arm motion limited to 25 degrees from the side, recurrent dislocation, fibrous union, nonunion, or loss of head (flail joint).  Accordingly, the Board finds that, throughout the latter appeals period, the Veteran's service-connected disability has met the criteria for a 20 percent rating based upon limitation of motion, but has not qualified for a higher evaluation under any of the other applicable diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Code 5201; see also Butts, supra (noting that VA's choice of diagnostic code should be upheld if supported by explanation and evidence).  

In reaching this decision, the Board wishes to emphasize that it remains sympathetic to the Veteran's assertions and does not question the sincerity of his belief that his left shoulder disorder warrants ratings higher than the evaluations that have been assigned.  Moreover, as noted previously, the Board recognizes that the Veteran is competent to report symptoms of left shoulder pain, flare-ups, and instability, which are capable of lay observation.  Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Further, the Board considers his contentions to be credible in the absence of any evidence to the contrary.  See Caluza, 7 Vet. App. at 511-12.  Nevertheless, the Board observes that, as a lay person without the appropriate training or expertise, the Veteran is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability within the context of the applicable rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As such, his contentions, standing alone, are insufficient to warrant higher schedular ratings in this instance.

In sum, the Board concludes that entitlement to a 10 percent evaluation, but no higher, is warranted for the appeals period prior to January 8, 2010.  However, the Board finds no basis to disturb the 20 percent rating that is already in effect for the period effective that date.  All reasonable doubt has been resolved in favor of the Veteran in reaching this decision.  The preponderance of the evidence does not support the assignment of any additional higher rating.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Extraschedular Consideration

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Here, the Board is cognizant of the Veteran's assertions that his recent withdrawal from the workforce was due to complications arising from his left shoulder disorder and the other disabilities for which he now seeks service connection.  As discussed in further detail below, the Board finds that his assertions in this regard are tantamount to a claim for a TDIU rating.  That claim has not yet been adjudicated by the AOJ and must be remanded for additional development and consideration.  See 38 C.F.R. § 4.16.  Nevertheless, the Board considers it unnecessary to refer the Veteran's left shoulder disorder for an extraschedular rating as the regular schedular standards are not inadequate with respect to that individual service-connected disability.

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service- connected disability in civil occupations. 38 U.S.C.A. § 1155 (West 2002 & 2011).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).

In this case, the Veteran has cited his left shoulder disorder as one factor in his recent unemployabilty.  However, he has not alleged that this particular service-connected disability, standing alone, prevents him from performing his occupational duties.  Nor has he asserted that it interferes with his ability to perform daily living activities.  Moreover, the competent and credible evidence of record does not otherwise show that the Veteran's left shoulder disorder results in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  In this regard, the Board considers it significant that the particular regulatory criteria used to rate the Veteran's service-connected disability expressly contemplate functional loss in the assignment of a schedular evaluation.  38 C.F.R. §§ 4.59, 4.71a.  Accordingly, the Board finds that the Veteran has been adequately compensated for any such impairment attributable to that disability.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating is recognition that industrial capabilities are impaired).

Additionally, the Board observes that the competent evidence in this case does not show frequent or, indeed, any hospitalizations attributable to the Veteran's left shoulder disorder.  In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating is unwarranted in this instance.  See 38 C.F.R. § 3.321(b)(1) Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

II.  Service Connection

In addition to seeking increased compensation for his left shoulder disorder, the Board contends that an initial grant of service connection is warranted for his upper back problems, which have been found to warrant diagnoses of cervical spine degenerative osteoarthritis and degenerative disc disease.

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or a disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 2011); 38 C.F.R § 3.303 (2011).

Service connection for certain chronic disorders, including arthritis of the cervical spine, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Moreover, for the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection may be also granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2011). Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2011).

As a final procedural matter before addressing the merits of the Veteran's claim, the Board acknowledges the VA provisions governing preexisting conditions.  Specifically, when no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and the Veteran is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011).  

Preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the normal progress of the disease.  38 C.F.R. § 3.306 (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.

Significantly, the Veteran has not contended, and the record does not otherwise show, that any of his current cervical spine problems predated service.  On the contrary, the report of his February 1952 enlistment examination is negative for any complaints or clinical findings of upper back problems.  In the absence of any other evidence of a preexisting cervical spine disorder, the Board finds that the presumption of soundness is not rebutted with respect to that condition.  38 U.S.C.A. §§ 1111 , 1153 (West 2002 & 2011); 38 C.F.R. § 3.306 (2011).  Accordingly, the theory of aggravation of a preexisting disability is not for application and the Board will instead consider whether to grant service connection under alternate theories of entitlement.  38 U.S.C.A. §§ 1111 , 1153 (West 2002 & 2011); 38 C.F.R. § 3.306 (2011).

In this case, the Veteran has effectively raised both direct and secondary theories of entitlement in support of his service connection claim.  Specifically, he has argued that his cervical spine problems arose during the same 1954 in-service accident in which he incurred his left shoulder disorder.  He also has contended that those upper back problems are otherwise related to that service-connected disability.  In light of the Veteran's contentions, the Board will now consider whether service connection is warranted on both a direct and secondary basis.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that the Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process).  Moreover, given that the Veteran's cervical spine disorder falls within the category of arthritic conditions contemplated under 38 C.F.R. § 3.307 and 3.309, the Board will also consider whether service connection is warranted for that disability on a presumptive basis.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board now turns to the pertinent lay and clinical evidence underlying the Veteran's claim.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).  

As an initial evidentiary matter, the Board acknowledges that relevant federal records have not been obtained.  Specifically, the Veteran's service treatment records from his final month of service (January 1960) and his purported VA medical records from later that year remain outstanding.  Also missing from the claims file are Social Security Administration (SSA) records that the Veteran has identified in support of his claim.  

In this regard, the Board observes that the unavailability of pertinent treatment records does not lower the legal standard for proving a claim.  Nevertheless, in such instances, VA's applicable laws and regulations do increase the Board's obligation to evaluate and discuss all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  There is no presumption, either in the Veteran's favor or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  Moreover, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service; both of these inquiries generally require competent medical evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996

Here, the AOJ requested the Veteran's complete service treatment records in July 2010, but was subsequently advised by the 633rd Medical Group, Langley Air Force Base, that relevant treatment records from 1960 could not be found.  Similarly, the AOJ's request for contemporaneous treatment records from the Miami, Florida, VA Medical Center met with a negative response.  Finally, while the AOJ also attempted to obtain the Veteran's SSA records, it was informed in an November 2010 response that no such records existed.

When a Veteran's records have been determined to have been destroyed, or are missing, VA has an obligation to search for alternative records that might support the case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  In this case, the Board met that obligation by making multiple attempts to secure the Veteran's outstanding records from a variety of sources, including from the Veteran himself.  Specifically, the AOJ contacted the Veteran and asked him to submit any relevant treatment records in his possession, or any other information that would permit VA to reconstruct those missing records on his behalf.  However, the Veteran indicated that he did not have any such information to submit.  He was duly advised of the unavailability of the aforementioned records.  Thereafter, the AOJ issued a formal finding that the Veteran's complete service and VA medical records could not be located and that any pertinent SSA records were also unavailable.

In light of the AOJ's formal finding, the Board concludes that any additional efforts to obtain the Veteran's outstanding service and post-service records would be futile. Moreover, the Board finds that further efforts to obtain those records are unnecessary in light of its decision to grant that claim.  The Board's decision represents a complete award of the benefits sought on appeal.  Thus, the appellant is not prejudiced by the Board's adjudication of the above claim.  Further, any additional delay in adjudication by the Board would not benefit the appellant and would unnecessarily delay and burden agency resources.  Sondel v. West, 13 Vet. App. 213 (1999).

The Veteran's available service treatment records are negative for any complaints or clinical findings of upper back problems.  Similarly, the post-service records that have been associated the claims file are devoid of any evidence of cervical spine pathology for several decades after the Veteran's discharge.  Nevertheless, the record does show that, in recent years, the Veteran has sought frequent treatment with a private chiropractor for upper back problems.  Moreover, the Veteran now insists that he has suffered from chronic upper back pain and related symptoms since his period of active duty.  He further asserts that, while he sought medical care for those symptoms in service and within a year of his release from the Air Force, the reports of that initial treatment are contained in the service and VA treatment records that have been identified as missing.  

In an effort to corroborate the above contentions, the Veteran has submitted transcribed testimony and written statements from numerous relatives, friends, and former coworkers.  That lay evidence collectively attests to the Veteran's continuity of cervical spine symptomatology and its impact on his social and occupational functioning. 

In addition to the above lay evidence, the post-service record consists of a report of an initial VA spine examination that the Veteran underwent in December 2006.  At that time, he complained of chronic upper back problems dating back to a fall incurred during his period of service in Korea.  The Veteran then indicated that this same in-service accident was also responsible for his current left shoulder disorder.  

Contemporaneous clinical testing revealed significant upper back pathology, which comported with diagnoses of cervical spine degenerative osteoarthritis and degenerative disc disease.  Significantly, the December 2006 examiner determined that those diagnoses were less likely than not attributable to the Veteran's service-connected left shoulder problems.  However, that examiner did not address whether any of the Veteran's cervical spine problems had been directly caused or aggravated by his fall in Korea, or by any other aspect of his active service.

In view of the inadequacies with the above examiner's findings, the Board issued a July 2009 remand directing that the Veteran receive another etiological examination in connection with his claim.  See Barr, 21 Vet. App. at 311.  Specifically, the Board requested that the Veteran be scheduled for an appropriate VA examination to determine whether it was at least as likely as not that any current cervical spine disorder was directly related to his service.  In this regard, the Board asked that the examining VA clinician administer all necessary tests and set forth his findings in a detailed report that included a review of the claims file.  Additionally, the Board asked the examiner to specifically address the lay assertions, which the Veteran and his associates had submitted, documenting continuous upper back problems dating back to his active duty.

Notwithstanding the Board's express request for comment on the above lay statements, the clinician who conducted the follow-up VA examination confined his analysis to the pertinent clinical evidence.  Based on that evidence, and concurrent clinical testing, the examiner determined that the Veteran's degenerative disease of the cervical spine bore no relationship to his active service.  The examiner provided the rationale that there was no evidence in the associated service treatment records of any cervical spine pathology during the Veteran's active duty.  However, that examiner failed to comment on the testimony and written statements from the Veteran and his associates, alleging a continuity of cervical symptomatology since service.  Nor did that examiner address the Veteran's pertinent private treatment records.

In an attempt to correct the deficiencies in the second examiner's report, the Board remanded the Veteran's claim for yet another VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998) ( noting, inter alia, that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.); Barr, supra.  Before that examination could be conducted, however, the Veteran was afforded an outpatient VA orthopedic consultation in December 2010.  At that time, he reiterated his prior complaints of upper back pain and related symptoms, which had persisted, in tandem with chronic left shoulder pain, since his fall from a height of 15 feet during the Korean War.  Additionally, the Veteran reported that, while he had undergone physical therapy for his neck and left shoulder, he continued to experience pain with respect to both of those joints.  The Veteran rated his pain as an eight out of 10 in terms of severity.  He also complained of recent flare-ups of cervical spine symptomatology, which were aggravated by turning his head from side to side and moving his left shoulder.

The December 2010 consultation included a comprehensive clinical workup, which yielded objective findings of neck pain and tender C2-7 ligaments.  Additionally, muscle strength, reflex, and sensory testing revealed significant neurological impairment attributable to the Veteran's cervical spine.  Moreover, concurrent X-rays findings disclosed evidence of multilevelretrolisthesis of the C3, C4, C5, and C6 vertebral bodies, as well as significant cervical disk disease.

After weighing the above findings in the context of the Veteran's pertinent lay and clinical history, the VA treating provider determined that the Veteran's chronic neck and shoulder symptoms were both attributable to his fall during the Korean War.  The examiner further opined that the Veteran's combined symptoms had progressively worsened over time and were now part and parcel of a multifaceted joint disorder (multi-level discogenicspondyloarthrosis with mass effect in to central canal and retrolisthesis).  Finally, the examiner recommended that the Veteran undergo acupuncture and physical therapy in order to strengthen his glenohumeral joint and "aid in decreasing some of his noceptive bombardment of the cervical spine and left shoulder."

The record thereafter shows that, during his third and final VA examination, administered in April 2011, the Veteran reprised his earlier complaints of neck pain and related cervical spine symptoms.  He further indicated that those symptoms had begun in service in connection with his left shoulder pathology.  

On clinical testing, the Veteran displayed decreased sensation in his upper extremities.  He also exhibited reduced ranges of motion, due to pain, throughout his cervical spine.  However, no additional functional loss due to pain, fatigability, weakness, loss of endurance, or incoordination, was shown on repetitive motion testing.  Nor were any other nerve or musculoskeletal abnormalities found.  

Based upon the above test results, the examining clinician determined that the Veteran met the diagnostic criteria for degenerative disk disease, degenerative joint disease, and spinal stenosis of the cervical spine.  Nevertheless, that examiner determined that the Veteran's current cervical spine pathology was less likely than not related to his service-connected left shoulder disorder or to any other aspect of his active duty.  In support of that opinion, the examiner observed that the Veteran's available service treatment records did not reveal any episodes of upper back pathology.  The examiner further noted that the Veteran's post-service records "showed no documented treatment for his present condition in a sequential and reasonable way."  Significantly, however, the examiner declined to reconcile his findings with the transcribed testimony and written statements submitted by Veteran and his relatives, friends, and former coworkers.  As noted previously, the Board had specifically directed the examiner to address those lay assertions as evidence of a continuity of cervical spine symptomatology since the Veteran's active service.  Hence, by declining to consider those assertions in the context of his medical opinion, the examiner failed to substantially comply with the Board's remand.  Stegall, supra.  

Additionally, the April 2011 examiner made no mention of the records submitted by the Veteran's private chiropractor, showing ongoing treatment for upper back problems.  Nor did the examiner discuss the narrative findings of the December 2010 VA orthopedic treating provider, referencing the Veteran's longstanding history of neck and shoulder problems that shared a common in-service etiology.  The omission of that clinical evidence, which is also supportive of the Veteran's claim, further renders the April 2011 examiner's report inadequate for rating purposes.  Barr, supra.  

Moreover, the Board considers it significant that, in leaving out the aforementioned lay and clinical evidence, the examiner's opinion does not appear to have been based on a comprehensive review of the Veteran's claims file.  38 C.F.R. § 4.1.  Nor does that opinion appear to be based on a well-supported rationale.  See Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  On the contrary, the examiner's finding of a negative nexus between the Veteran's active service and his current cervical spine pathology was not accompanied by an in-depth discussion of his lay and clinical history.  Further, that examiner's cursory conclusion regarding the Veteran's lack of "sequential and reasonable" treatment for cervical spine problems was not reconciled with the other pertinent clinical evidence of record, most notably the treatment reports obtained from the private chiropractor and the December 2010 VA orthopedic treating provider.  

Notwithstanding the numerous deficiencies with the March 2011 VA examiner's report, the Board finds it unnecessary to remand the Veteran's service connection claim for still another examination.  But see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Indeed, such development would only result in additional delay with no benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5- 04, 69 Fed. Reg. 59,989 (2004).  That is because, for the reasons outlined below, the evidence already of record is sufficient to grant the benefits sought on appeal.

In arriving at this conclusion, the Board relies heavily on the report of the December 2010 VA orthopedic provider, which it deems both probative and persuasive.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994) (noting that the credibility and weight to be attached to medical opinions are within the province of the Board as adjudicators).  In this regard, the Board is mindful that a clinician's mere transcription of a lay person's unsubstantiated statements is not entitled to significant probative weight.  Swann v. Brown, 5 Vet. App. 229 (1993).  However, the Board finds that the December 2010 treating provider did much more than simply reiterate the Veteran's assertions regarding his current upper back problems.  Specifically, that clinician made objective findings, which indicated that the Veteran's current cervical spine symptoms were intertwined with his service-connected left shoulder disorder and that these related conditions shared a common in-service etiology.  

Moreover, while cognizant that the December 2010 clinician does not appear to have reviewed the Veteran's claims file in full, the Board nevertheless observes that claims file review is not a strict requirement for medical opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, a clinician's reliance on statements from the Veteran is not a sufficient basis, in and of itself, to disregard that examiner's opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  In this case, the Board considers it significant that the December 2010 clinician's report was based not only on a personal interview of the Veteran but also on a comprehensive physical examination and review of his pertinent medical history.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (factors for assessing the probative value of a medical opinion include the physician's access the Veteran's history, and the thoroughness and detail of the opinion).  Indeed, to a far greater extent than the April 2011 VA examiner, the December 2010 treating provider demonstrated an in-depth understanding of the Veteran's long-standing upper back and left shoulder symptoms.  The treating provider also drew well-supported conclusions regarding the etiology of the Veteran's cervical spine and left shoulder symptoms and their clinical interplay.  This further adds to the evidentiary weight of that provider's findings.  See Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  

In any event, the Board notes that the Veteran is not prejudiced by its reliance on the findings of the December 2010 treating provider as those findings are fully favorable to the claim at issue.  Indeed, the December 2010 treating provider expressly opined that the Veteran's chronic neck and shoulder problems all had their onset at the time of his in-service fall in Korea.  Moreover, that clinician also opined that the Veteran's upper back and left shoulder symptoms warranted a combined diagnosis (multi-level discogenicspondyloarthrosis).  This clinical finding is significant as it suggests that the Veteran's current upper back symptoms are rooted in a common pathology and, thus, share the same etiology as his service-connected left shoulder disorder.  As such, that treating provider's combined medical opinions effectively support a grant of service connection for the Veteran's cervical spine disorder on both a direct and secondary basis.  See 38 C.F.R. §§ 3.303, 3.310; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In addition to the positive medical nexus opinion, which the Board deems probative, the record is replete with evidence suggesting that the Veteran's current cervical spine problems have persisted on a continuous basis since his active duty.  Indeed, the Veteran himself has attested to his long-term treatment for such symptoms, which, as a lay person, he is competent to report.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (lay evidence can be competent to establish diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms supports a later diagnosis by a medical professional).  Additionally, while mindful of the lack of pertinent treatment records during and immediately following the Veteran's service, the Board nevertheless finds that he has provided a plausible explanation for why such records no longer exist.  Specifically, the Veteran has indicated that those initial treatment records were misplaced in tandem with other service and VA treatment records, which the AOJ has determined to be outstanding.  The Board has no reason to question the credibility of the Veteran's assertions regarding his missing records in the absence of any contradictory evidence.  Caluza, supra.    

Moreover, the Board considers it significant that, in lieu of those missing treatment records, the Veteran has testified at length regarding the in-service incurrence and subsequent progression of his upper back problems.  Significantly, he has reinforced his own account with corroborative lay evidence from relatives, friends, and former coworkers.  Although a lay person, the Veteran is certainly competent to describe symptoms, such as chronic upper back pain punctuated by flare-ups, which are within the realm of his experience.  Similarly, his relatives, friends, and former co-workers are all competent to attest to symptoms that they have personally observed in the Veteran.  Further, notwithstanding the lack of contemporaneous medical findings, the Board considers those lay assertions of a continuous upper back symptoms since service to be credible based on the corroborative opinion of the December 2010 VA treating provider and the absence of any competent contradictory evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006) (finding that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence).  That showing of a continuity of low back symptomatology lends additional credence to the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000)

For the foregoing reasons, the Board finds the preponderance of the competent and credible evidence is at the very least in equipoise with respect to whether the Veteran's upper back problems were caused or aggravated by his service-connected left shoulder disorder or are otherwise related to his active service.  Where, as here, the probative evidence in relative equipoise, the appellant is entitled to the benefit of the doubt. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  Indeed, this is especially true in a case, such as this, in which a portion of the Veteran's service and VA records are missing.  Cuevas, supra.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board concludes that service connection for a cervical spine disorder is warranted.

III.  Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

With respect to increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2006 that fully addressed all notice elements and was sent prior to the initial AOJ decision regarding his increased rating claim.  The June 2006 letter discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, and the pertinent laws and regulations.  Moreover, VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  

The Board finds that any defect with regard to the timing or content of the notice is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the AOJ subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication of his left shoulder claim in the January 2012 supplemental statement of the case.  

With respect to VA's duty to assist, the Board notes that all pertinent records from all relevant sources identified by the Veteran, and for which he has authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  

The Board recognizes that, under VA's governing regulations, it is obligated to make reasonable efforts to assist an appellant in obtaining evidence necessary to substantiate his claims, including any 'relevant records' in the custody of VA or another federal agency.  38 C.F.R. § 3.159(c)(2).  However, the duty to assist is not boundless in scope, and VA is only required to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  VA is not required to assist him in obtaining identified records if no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(c)(1); Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010). 

In this case, the Board is cognizant of the Veteran's assertions that certain service treatment records, VA medical records, and SSA records remain outstanding.  As discussed above, the AOJ attempted to obtain those records from the appropriate service department, VA Medical Center, and SSA repository.  However, the AOJ was subsequently informed that the Veteran's missing service treatment and VA medical records had been permanently lost.  The AOJ was also notified that no records pertaining to any SSA award existed.  The AOJ duly notified the Veteran of the status of his outstanding records and advised him to submit any such records in his own possession, or any other information that would permit VA to reconstruct those records on his behalf.  In response, the Veteran indicated that he did not have any additional information to submit.  Accordingly, the Board finds that further efforts to obtain service treatment records, VA medical records, and SSA records would be futile in this instance and that an additional attempt to request such records is therefore unwarranted.  See 38 C.F.R. § 3.159(c)(2).

In any event, the Veteran has not contended, and the record does not otherwise show, that any of the outstanding records detailed above are pertinent to his left shoulder claim.  Accordingly, the Board finds that it is not obligated to obtain any more records with respect to that claim. 

Next, the Board observes that the Veteran has been afforded December 2006 and January 2010 VA examinations in support of his left shoulder disorder claim.  He has not contended that those examinations were inadequate for rating purposes.  Nor does the record otherwise suggest that those examinations, in tandem with the other pertinent evidence of record, were insufficient to evaluate the Veteran's service-connected disability during the various stages of the appeals period.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  Moreover, the Board notes that the mere passage of time since those examinations does not, in and of itself, warrant additional development.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11- 95 (1995), 60 Fed. Reg. 43186 (1995).

As a final point regarding VA's duty to assist, the Board observes that the Veteran also has been provided an opportunity to submit testimony in support of his claims at a March 2009 Travel Board hearing.  In this regard, the Board acknowledges that, in its recent decision in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) imposes on a VA hearing officer (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).  Moreover, the Board is particularly mindful of the recent legal changes regarding the obligations of Veterans Law Judges who preside at hearings to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Board recognizes that the adoption of a final rule "amending [VA's] hearing regulations to clarify that the provisions regarding hearings before the Agency of Original Jurisdiction do not apply to hearings before the [Board]," effective August 23, 2011, has now been repealed.  76 Fed. Reg. 52572, 52572-75 (Aug. 23, 2010). 

Notwithstanding the applicability of Bryant, however, there is no reason to delay adjudication of the Veteran's claim for purposes of ensuring compliance with that precedential decision.  That is because the Veteran has not contended, and the evidence does not otherwise show, that the VA officer who presided over his March 2009 hearing committed prejudicial error, either by failing to adequately apprize the Veteran of the issues presented or by neglecting to suggest the submission of helpful evidence that may otherwise have been overlooked.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.103(c)(2); Bryant, 28 Vet. App. at 296.  Moreover, there is no indication that the Veteran was otherwise denied due process during the course of his Travel Board hearing.  Further, the Board considers it significant that, while the VA hearing officer did not explicitly note the bases of the prior adjudications or the elements that were lacking to substantiate the claim, the Veteran's representative displayed actual knowledge of this information.  Indeed, the representative's questions specifically elicited responses designed to show that the Veteran's left shoulder disorder was more severe than contemplated by a noncompensable evaluation.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  Thus, even presuming, without conceding, that the Veteran's hearing did not fully comply with the Bryant provisions, such error was harmless in light of the actual knowledge of these provisions demonstrated by his representative, in tandem with the subsequent readjudication of the appeal.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006) (indicating that actual notice and readjudication is sufficient to cure any notice error).  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there has been no prejudice to the Veteran in adjudicating this appeal.

Finally, with respect to the Veteran's claims for service connection for a cervical spine disorder and entitlement to a TDIU, the Board is granting the former and remanding the latter.  As both outcomes are fully favorable to the Veteran, VCAA notice is not required with respect to those claims.


ORDER

For the period prior to January 8, 2010, entitlement to a rating of 10 percent, but no higher, is granted for a left shoulder disorder, subject to the statutes and regulations governing the payment of monetary benefits.

For the period since January 8, 2010, entitlement to a rating in excess of 20 percent for left shoulder disorder is denied.   

Entitlement to service connection for a cervical spine disorder is granted, subject to the statutes and regulations governing the payment of monetary benefits.


REMAND

As noted in the introduction, the Veteran has raised a new claim for a TDIU rating by submitting a January 2012 Application for Increased Compensation for Unemployability.  In that application, he alleges that he is totally and permanently disabled due to a combination of disorders for which service connection is either already in effect or otherwise warranted.  Specifically, the Veteran contends that his inability to work is attributable to his service-connected left shoulder disorder; his cervical spine disorder, for which service connection has now been established; and his acquired psychiatric disorder, for which he now seeks entitlement to VA benefits.

In connection with his TDIU claim, the Veteran has also submitted a January 2012 letter from a VA rehabilitation counselor, noting that "it is not feasible for [the Veteran] to benefit from a program designed to return [him] to gainful employment."  

In considering the above evidence, the Board observes, first and foremost, that entitlement to TDIU requires a showing of impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry in this regard is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU encompasses both objective and subjective criteria.  Hatlestad, 5 Vet. App. 524, 529 (1993); VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran is in receipt of a single 20 percent rating for his service-connected left shoulder disorder.  As such, he does not yet meet the percentage criteria laid out in 38 C.F.R. § 4.16(a).  Significantly, however, the Veteran's current evaluation does not include any compensable rating that the RO may elect to assign for his newly service-connected spine disorder.  As the agency of original jurisdiction, the RO must assign such a disability rating in the first instance.  That rating, in turn, could affect whether the Veteran meets the schedular criteria for a TDIU.  Accordingly, the Board finds that the Veteran's TDIU claim should not be adjudicated until RO assigns an initial rating for his cervical spine disorder.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). 

Similarly, the Board finds that resolution of the TDIU issue is inextricably intertwined with the Veteran's newly raised claims for service connection for an acquired psychiatric disorder and entitlement to independent living services.  Id.  As with the assignment of an initial rating for the Veteran's cervical spine disorder, the outcome of his psychiatric claim could impact whether his disabilities satisfy the requirements set forth in 38 C.F.R. § 4.16(a).  Moreover, the record reflects that the Veteran is set to undergo an evaluation in connection with his claim for independent living services under Title 38, United States Code, Chapter 31, to include the purchase of adaptive equipment and related assistive services.  See January 17, 2012, letter from VA Rehabilitation Counselor.  The outcome of that clinical assessment could also have bearing on his TDIU claim.  Thus, while newly raised informal claims are generally referred to the AOJ, separate and apart from any issues being remanded, the Board finds, in this case, that resolution of the issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to independent living services must be considered in tandem with the TDIU claim.  

In light of the foregoing, a final decision by the Board on the Veteran's TDIU claim would at this point be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris, 1 Vet. App. at 183.  As such, adjudication of that claim in the first instance should be deferred pending the initial assignment of a disability rating for the Veteran's cervical spine disorder and adjudication of the newly raised claims detailed above.  Moreover, the Board observes that, if a sufficiently high rating is granted for the Veteran's service-connected cervical spine disorder, and/or if service connection is established for his acquired psychiatric disorder, the TDIU claim itself may be rendered moot.  See 38 C.F.R. § 4.16; cf. Bradley v. Peake, 22 Vet. App. 280 (2008).

Next, the Board finds that if, following the issuance of a disability rating for the cervical spine disorder and the initial adjudication of the newly raised claims, the Veteran still does not meet the schedular criteria for a TDIU, that issue should not be denied without due consideration of whether referral for extraschedular consideration is warranted.  See 38 C.F.R. § 4.16.

In this regard, the Board notes that, under VA's governing regulations, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular evaluation.

Similarly, it is established VA policy that all Veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16(b) (2011).  If the Veteran's disabilities fail to meet the criteria set forth in 38 C.F.R. § 4.16(a), the rating board must refer the matter to the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extraschedular basis. 

The Board does not have the authority to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)(1).  See Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995).  Moreover, in Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd, held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the AOJ first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  

To assist the AOJ in its consideration of the Veteran's TDIU claim under the provisions of 38 C.F.R. § 4.16(a) and 38 C.F.R. § 4.16(b), the Board finds that a VA examination and opinion would is needed.  The Board acknowledges that the Veteran himself has opined that he is unemployable due to service-related disabilities.  While a lay person, he is certainly competent to report the perceived effects of those disorders on his ability to work as a courtesy van driver.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469-70; Buchanan, 451 F.3d at 1336.  Additionally, the lack of corroborating medical evidence does not, by itself, render the Veteran's statements inherently incredible.  Id.  Nevertheless, the Veteran has not been shown to have the requisite skill or training to assess the nature, extent, and etiology either of his current service-connected disabilities or of the disorders for which he now seeks service connection.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In contrast, the VA rehabilitation counselor, who has also indicated that the Veteran is unemployable, is presumed to have the clinical expertise to make such a determination.  YT v. Brown, 9 Vet. App. 195 (1996).  Significantly, however, that counselor has not expressly indicated that the Veteran's occupational impairment is due to his service-related disabilities.  Thus, that counselor's statements, like those of the Veteran himself, are insufficient to establish total individual unemployability for VA purposes.  

In light of the foregoing, the Board finds that, on remand, the Veteran should be afforded a VA examination and opinion to ascertain the impact of his service-connected disorders on his unemployability.  Friscia v. Brown, 7 Vet. App. 294, 295 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).  

Then, if the Veteran's combined disability rating remains less than 100 percent, the AOJ should readjudicate his TDIU claim and, if the schedular criteria are still unmet, consider referring that claim to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. §§ 3.321(b), 4.16(b).

Additionally, the Board observes that pertinent VA medical records may be outstanding.  A review of the Veteran's claims file reveals that, as of September 2011, he was receiving periodic treatment for his newly service-connected cervical spine disorder and other health problems, including the PTSD and depression for which he now seeks service connection.  However, no VA records dated since that time have yet been requested.  In light of the actions taken above, the Board finds that the AOJ should obtain all VA records dated after September 2011, which are pertinent to the issues being remanded or referred for initial adjudication.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, the Board notes that pertinent private medical records may also be outstanding.  In his January 2012 Application for Increased Compensation Based on Unemployability, the Veteran indicated that he was receiving pertinent medical care from the following private treating providers: "Dr. Horvath" of Fort Lauderdale, Florida, and "Dr. Jeffrey Marks" of 7390 North West 5th Street, Plantation, Florida.  However, no current records from either of those providers have yet been associated with his claims file.  As VA is now on notice that outstanding private medical records may exist that are relevant to the Veteran's appeal, and because that appeal is already being remanded for additional development on other grounds, the Board finds that efforts should be made to obtain those additional private medical records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide an updated release form (VA Form 21- 4142) authorizing VA to request copies of any treatment records from "Dr. Horvath" of Fort Lauderdale, Florida, and "Dr. Jeffrey Marks" of 7390 North West 5th Street, Plantation, Florida.  The Veteran should also be advised to submit any such treatment records in his possession.  All attempts to secure the Veteran's private treatment records must be documented in the claims file.

2.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since September 2011.  Any additional pertinent records identified by the Veteran during the course of this remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations.

3.  After undertaking any other development deemed appropriate, assign an initial disability rating for the Veteran's newly service-connected cervical spine disorder and adjudicate his newly raised claims for service connection for an acquired psychiatric disorder and independent living services under Title 38, United States Code, Chapter 31, to include the purchase of adaptive equipment and related assistive services.

4.  Then, if the Veteran's combined disability rating remains less than 100 percent, develop his TDIU claim by scheduling him for an appropriate VA examination to assess the current severity of his service-connected disabilities on his employability.  The claims file should be made available to the examiner for review in connection with the examination.  

In offering an opinion regarding the Veteran's unemployability, the VA examiner should discuss all impairment and/or symptoms caused by the Veteran's service-connected disabilities and state whether those disabilities, singularly or jointly, render him unable to secure or follow a substantially gainful occupation.  

Any opinion expressed must be accompanied by a clear rationale, set forth in a legible report and reconciled with the other pertinent evidence of record.  The claims file must be reviewed in conjunction with the examination. 

5.  Next, the Veteran's TDIU claim should be adjudicated.  If he does not yet meet the applicable schedular criteria under 38 C.F.R. § 4.16(a), the AOJ should consider whether there are any factors that would warrant referral to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for assignment of extraschedular ratings under the provisions of 38 C.F.R. §§ 3.321(b)(1) and 4.16(b) (2011). 

6.  Finally, if any aspect of the decision remains adverse to the Veteran, a supplemental statement of the case should be issued that notifies him of all applicable criteria with respect to his claims.  Then, after allowing the appropriate amount of time for response, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


